EXHIBIT E
Holland & Knight

800 17th Street, NW, Suite 1100 | Washington, DC 20006 | T 202.955.3000 | F 202.955.5564
Holland & Knight LLP | www.hklaw.com

John L. Brownlee
(703) 720-8053
john.brownlee@hkiaw.com

Stuart G. Nash
(202) 469-5158
stuart.nash@hklaw.com

April 10, 2019
VIA EMAIL

Nicholas Marritz, Esquire
Legal Aid Justice Center

6066 Leesburg Pike, Suite 520
Falls Church, VA 22041

nicholas@justice4all.org
Re: Tekle v. al Saud

Dear Nicholas:

Please accept this letter as our response to the deposition notices you emailed to us earlier
this week. As we explained in our letter to Richard Levy, dated April 4, controlling case law
allows our clients to be deposed at their residence, which, in this case, is Jeddah, Saudi Arabia.
We would like to schedule a call with you this week to discuss convenient dates that counsel is
available to depose our clients in Jeddah. As we explained in our emails on April 1, our clients
are available on May 2-3, May 9-10, and May 16-17.!

As we explained to Mr. Levy, while we understand that E.D.Va. Local Rule 30(a) provides
that “[a]ny party, or representative of a party (e.g., officer, director, or managing agent), filing a
civil action in the proper division of this Court must ordinarily be required, upon request, to submit
to a deposition at a place designated within the division” and that “[a] defendant, who becomes a
counterclaimant, cross-claimant, or third-party plaintiff, shall be considered as having filed an
action in this Court for the purpose of this Local Rule”, we also understand that the general rule
applied in federal courts throughout the country is that when a defendant files a compulsory
counterclaim, like Defendants’ defamation counterclaim, he remains entitled to protection from
deposition anywhere other than his residence or business location. See, e.g., Smartgene, Inc. v.
Advanced Biological Labs. SA, 2012 WL 13046338, at *2 (D.D.C. Feb. 6, 2012) (“If a
counterclaim is compulsory, a defendant corporation remains entitled to protection from
deposition anywhere but at its principal place of business, but if a.counterclaim is permissive, a
defendant-counter plaintiff may be deposed in the forum where the suit is pending.”); Gering v.

 

' The deposition notices served on counsel set the depositions for dates in April that were not offered as convenient
dates for our clients. As noted, our clients are available on May 2-3, May 9-10, and May 16-17.
Nicholas Marritz, Esq.
Legal Aid Justice Center
April 10, 2019

Page 2

Fraunhofer USA, Inc., 2008 WL 4427608, at *1 (E.D. Mich. Sept. 30, 2008) (“Because the
counterclaim is compulsory, [defendant counter-claimant] remains in the position of a defendant
for purposes of the location of depositions.”); Pub. Works Supply Co. v. Soleno, Inc., 2008 WL
11389371, at *2 n.2 (D. Mass. May 22, 2008) (“If a counterclaim is compulsory, a defendant
remains entitled to protection from deposition anywhere but his or her residence or business
location.”); Lending Sols., Inc. v. Mortg. Now, Inc., 2008 WL 11407375, at *1 (N.D. Ga. Jan. 7,
2008) (Martin, J.) (“The Gibbs court reviewed these two cases, and summarized them by saying
[both courts .. . held that filing a compulsory counterclaim under Federal Rule of Civil Procedure
13(a) did not strip a defendant of that protection [not being compelled to appear ‘in the forum
state].”); Kuest Corp. v. Aitrol, Inc., 2006 WL 3592941, at *1 (W.D. Tex. Dec. 8, 2006)
(Defendant’s “filing of what likely is a compulsory counterclaim, does not serve to displace the
general rule concerning the location of the corporate deposition.”); Sears v. Am. Entm't Grp., Inc.,
1995 WL 66411, at *2 (N.D. II. Feb. 13, 1995) “However, if the counterclaim is compulsory, the
defendant/counter plaintiff remains entitled to protection from deposition anywhere but for his or
her residence or business location.”); Fortune Mgmt., Inc. v. Bly, 118 F.R.D. 21, 22 (D. Mass.
1987) (“All sides also concede that the filing of a permissive counterclaim results in a defendant-
counterplaintiff being treated as a party plaintiff for purposes of any depositions, Zuckert v. Berkliff
Corp., 96 F.R.D. 161, 162 (N.D.III.1982), and that, in general, the principle that the deposition of
a defendant should be taken at his or her residence or place of business holds true when a
compulsory counterclaim is filed.”); Zuckert v. Berkliff Corp., 96 F.R.D. 161, 162 (N.D. Ill. 1982)
(“If a counterclaim is compulsory, a defendant remains entitled to protection from deposition
anywhere but his or her residence or business location; on the other hand, if a counterclaim is
permissive, a defendant-counterplaintiff may be deposed at the place of trial.”); Wisconsin Real
Estate Inv. Tr. v. Weinstein, 530 F. Supp. 1249, 1253 (E.D. Wis. 1982) (“The parties agree that in
general a defendant is entitled to protection from deposition anywhere except at his place of
business or residence, and that a defendant who brings a counterclaim does not lose that protection
if the counterclaim is compulsory but is put in the position of a plaintiff if the counterclaim is
permissive and may be deposed at the place of trial.”); Pinkham v. Paul, 91 F.R.D. 613, 615 (D.
Me. 1981) (“While the court may order a defendant to appear at any convenient place, case law
indicates that ‘it will be presumed that the defendant will be examined at his residence or place of
business or employment.’ 4 Moore's Federal Practice s 26.70(1-3), at 26-514. This is so regardless
of whether the defendant has asserted a counterclaim, provided it is a compulsory counterclaim.”).

The established case law that compulsory counterclaimants, like our clients, are entitled to
protection from deposition anywhere other than their residence or business location is not only
applied by courts throughout the country, but specifically by courts in the E.D.Va. applying
E.D.Va. Local Rule 30(a). In Swimways Corp. v. Zuru, Inc., 2014 WL 12603190 (E.D. Va. June
6, 2014), the court applied E.D.Va. Local Rule 30(a) and held that “when a
defendant/counterclaimant is determined to be a compulsory counterclaimant, then the ‘defendant
remains entitled to protection from deposition anywhere but his or her residence or business
location,’ Zuckert v. Berkliff Corp., 96 F.R.D. 161, 162 (N.D. 111. 1982), and is not required to
submit to a deposition at the place designated by the plaintiff within the district.” Jd. at *1. As
the case law in the E.D.Va. and throughout the country makes clear, Defendants/Compulsory
Nicholas Marritz, Esq.
Legal Aid Justice Center
April 10, 2019

Page 3

Counter-claimants in this case are perfectly within their rights to insist on being deposed at their
place of residence, Jeddah, Saudi Arabia.

In case you have any doubts about whether Defendants’ defamation counterclaim is
compulsory, Painter v. Harvey, 863 F.2d 329 (4th Cir. 1988) (Wilkinson, J.) should eliminate
them. In Painter, plaintiff filed a federal claim against defendant under 42 U.S.C. § 1983 alleging
that defendant, a police officer, had violated her constitutional rights while arresting her. After
plaintiff filed her complaint, but before defendant filed his answer, plaintiff made false allegations
about defendant before her local town council and to a local newspaper. Defendant counterclaimed
for defamation and the district court, finding that the defamation counterclaim was compulsory,
exercised ancillary jurisdiction over the counterclaim. The jury returned a verdict for defendant
on his defamation counterclaim and awarded him damages of $5,000 and punitive damages of
$15,000. Plaintiff appealed on jurisdictional grounds and Judge Wilkinson, writing for the Fourth
Circuit, held that, because defendant’s defamation counterclaim was compulsory, the district
court’s exercise of ancillary jurisdiction was appropriate. Given the factual similarities between
Painter and this case, Painter controls the district court’s decision on the issue of whether our
clients’ defamation counterclaim was compulsory. Therefore, our clients remain entitled to
protection from deposition anywhere other than their residence or business location.

Although Defendants are entitled to protection from deposition anywhere other than
Jeddah, Defendants understand that there are costs for both parties in conducting depositions in
Saudi Arabia. To save both parties the considerable costs involved in conducting in-person
depositions in Saudi Arabia, Defendants have offered to make themselves available for deposition
via videoconference during Judge Anderson’s normal business hours. If Plaintiff's counsel prefers
on taking Defendants’ depositions in person, Defendants have also offered to make themselves
available for deposition in person in Jeddah during Judge Anderson’s normal business hours.
While we do not believe that the parties will require judicial intervention during Defendants’
depositions, we hope that Defendants’ offer to make themselves available, either via
videoconference or in person in Jeddah, during Judge Anderson’s normal business hours will
satisfy any concerns you may have about the need for judicial intervention. See In re Outsidewall
Tire Litig., 267 F.R.D. 466, 474 (E.D. Va. 2010) (Ellis, J.) (vacating a magistrate’s order
compelling Virginia depositions for failure to consider “whether defendants’ willingness to
conduct the depositions in Dubai during normal business hours in Virginia could mitigate such
concerns”

Finally, we are willing to discuss your concerns and any alternative proposal you may have
to resolve this issue. We also invite you to share any relevant case law that you believe contradicts
our research. However, if Ms. Tekle insists on requiring Defendants to make themselves available
for deposition in the Eastern District of Virginia, Defendants intend to seek a protective order from
the Court. Because we believe the law on this issue is settled, we will consider pursuing attorneys’
fees for the time spent opposing Plaintiff's efforts to require Defendants to make themselves
available for deposition in the Eastern District of Virginia. We look forward to hearing from you
soon and resolving this issue so that we can schedule a mutually convenient time to conduct
Defendants’ depositions.
Nicholas Marritz, Esq.
Legal Aid Justice Center
April 10, 2019

Page 4

Sincerely yours,

HOLLAND & KNIGHT LLP

1A

John L. Brownlee
Stuart G. Nash
Counsel for the al Sauds
